Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,966,161 A as newly recited) in view of Ishihara (US 2003/0063360 A1 as newly recited) in further view of Unrath (US 2010/0301024 as newly recited).
With respect to claim 1, Kato discloses of a laser beam irradiation apparatus  (Figures 3-4), comprising: a laser light source 1 for generating a first Gaussian beam 1 i.e. divergent a Gaussian beam into a convergent Gaussian beam; Col. 3, lines 1-45; Figures 3-4), and emitting a second Gaussian beam (i.e. Since the final laser beam is a Gaussian beam, the examiner interprets that the emitted Gaussian beam is unchanged until the final Gaussian beam; Col. 3, lines 1-10; Figures 3-4); a first optical system 3-4, for adjusting a shape of light of the second Gaussian beam (Col. 3, lines 41-50; Figure 3-4), the first optical system 3-4 comprising: a slit 3 for indirectly receiving the second Gaussian beam from the collimator lens 2 and transmitting only a center portion (i.e. limit light quality), including the center point of the second Gaussian beam to variable adjust the diameter of the Gaussian beam (Col. 3, lines 37-45; Figures 3-4), and a cylindrical lens 4 for directly receiving light emitted from the slit 3 and transmitting a size of a cross section of light emitted from the first slit 3 (Col. 3, lines 46-50; Col. 4, lines 18-27; Figure 1); a scanner 5 for directly receiving light emitted from the cylindrical lens 4 and adjusting a direction of the light emitted from the first optical system 3-4 (Col. 6, lines 25-33 and 42-46; Figure 1); and an F-theta lens 6 for diminishing a beam emitted from the scanner 5 (Col. 3, line 25 thru Col. 4, line 12; Figure 3-4).
However, Kato is silent regarding a controller for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam; a first optical system for adjusting a shape of light of the second Gaussian beam, the first optical system comprising: a slit for directly receiving the second Gaussian beam from the controller and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam, a reducer for directly 
Ishihara discloses of a first optical system 14 for adjusting a shape of light (i.e. the Gaussian parallel ray of light beam transmitted from the controller 2-3 is shaped by the first optical system 14 apertures 14a1 producing a light beam with the center portion when the parallel light beam passes through the diaphragm 14a; Figures 5-8) of the second Gaussian beam, the first optical system comprising a slit 14a1 for directly receiving the second Gaussian beam from the controller 2-3 and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam (i.e. the parallel circular light shape is flatten to an oval shaped beam of light; Col. 20, line 57 thru Col. 21, line 23; Figures 1 and 9-11), and a reducer 14b for directly receiving light emitted from the slit 14a1 and reducing a size of a cross section of light emitted from the slit 14a1 (Col. 21, lines 11-23; Figure 11).
Unrath teaches of a controller 506 for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0090; Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of  Ishihara in further view of Unrath, by modifying the collimator lens and first optical system as taught by Kato, to incorporate the first optical system as taught by Ishihara, and to further incorporate the controller as taught by Unrath, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

With respect to claim 2, Kato in view of Ishihara, as applied by claim 1, discloses that the controller includes a collimator lens 2 (Col. 3, lines 37-45; Col. 4, lines 18-27; Figures 3-4).
However, Kato in view of Ishihara is silent regarding the controller includes an acusto-optic modulator (AOM). 
Unrath discloses of the controller 506 includes an acusto-optic modulator (AOM) (Para. 0059 and 0070; Figures 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato and Ishihara with Unrath, by modifying the collimator lens as taught by Kato and Ishihara, to incorporate the controller as taught by Unrath, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

With respect to claim 17, Kato, as applied by claim 1, discloses that the F-theta lens 6 reduces a spot size (Figure 4) of the beam from the Amdt date June 8, 2021Reply to Advisory action of May 11, 2021scanner 5 such that a single beam incident on a processing surface 8 has a reduced beam size (Col. 4, line 66 thru Col. 5, line 25; Figures 3-4). 

With respect to claim 23, Kato in view of Ishihara, as applied by claim 2, does not explicitly discloses that the controller consist of the acusto-optic modulator (AOM) and is to directly receive the first Gaussian beam from the laser light source.
Unrath discloses of the controller 506 consists of the AOM and is to directly receive the first Gaussian beam from the laser light source 510 (Para. 0081-0081 and 0090; Figures 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato and Ishihara with Shinohara, by modifying the collimator lens as taught by Kato and Ishihara, to incorporate the controller as taught by Shinohara, in order to provide a multibeam scanner and a light shielding member that achieves higher speed and higher definition by performing optical scanning operations using a plurality of light beams at the same time.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,966,161 A as newly recited) in view of Ishihara (US 2003/0063360 A1 as newly recited) in further view of Unrath (US 2010/0301024 as newly recited) as applied to claim 1 above, and in further view of Sato et al (US 2006/0243713 A1 as newly recited). 
With respect claim 6, Kato in view of Ishihara in further view of Unrath, as applied to claim 1, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Sato et al teaches that the first optical system 24-25 and 27-28, the scanner 32, and the F-theta lens 26 define a first set 24-25 and 27-28, the laser beam i.e. laser source; not shown in Figure 13) and the plurality of first sets 24-25 and 27-28, and wherein an output beam of the beam split optical system 21 is incident on a corresponding one of the plurality of first sets 24-25 and 27-28 (Para. 0078 and 0085-0087; Figures 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of Ohta et al in further view of Unrath with Sato et al, by adding to the laser system with a modulation and optical system as taught by Kato in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sato et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect claim 7, Kato in view of Ishihara in further view of Unrath, as applied claim 6, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.
Santo et al teaches that the beam split optical system 24-25 and 27-28 includes one or more semitransparent mirrors 21 (Para. 0075; Figure 13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kato in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Kato in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sung, thereby improving the . 

Claims 4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lizotte et al (US 7,602,822 B2 as newly recited, hereinafter Lizotte822’) in view of Lizotte et al (US 2002/0196534 A1 as newly recited, hereinafter Lizotte534’) in further view of Unrath (US 2010/0301024 as newly recited). 
With respect to claim 4, Lizotte822’ discloses of a laser beam irradiation apparatus 10 (Col. 8, lines 14-31; Figures 1), comprising: a laser light source 12 for generating a first Gaussian beam (Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1); a controller 16 (i.e. a beam harmonic generator; Col. 8, lines 14-31; Figure 1) for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam (Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1); a first optical system 18, 20, 22 for adjusting a shape of light of the first Gaussian beam Col. 8, lines 14-31; Col. 14, lines 6-19; Figure 1), the first optical system 18, 20, 22 comprising: a slit 22 for indirectly receiving the first Gaussian beam from the controller 16 and transmitting only a center portion of the first Gaussian beam to emit from the slit 22 into a shaping beam (Col. 8, lines 14-38; Figure 1); a scanner 28 for adjusting a direction of light emitted from the first optical system 18, 20, 22 (Col. 8, lines 32-38; Figure 1); and an F-theta lens 32 for diminishing a beam emitted from the scanner 28 (Col. 8, lines 14-38; Figure 1).
However, the modification of Lizotte822’ is silent regarding a controller for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, emitting a second Gaussian beam; a slit for directly receiving the second Gaussian 
Unrath teaches of a controller 506 for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0090; Figure 5).
Lizotte534’ teaches of a slit 27 for directly receiving the second Gaussian beam from the controller 8 and transmitting only a center portion of the second Gaussian beam to emit a flat-like Gaussian beam (Para. 0051-0053; Figures 1-14 and 30-31), and a homogenizer 34 for receiving light emitted from the slit 27 and converting the light emitted from the second slit 27 into a flat-top beam (Para. 0006, 0051-0053; Figures 1-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’, by modifying to the laser system beam harmonic generator and the optical system as taught by Lizotte822’, to incorporate the controller as taught by Unrath and to further incorporate the optical system as taught by Lizotte534’, thereby improving the efficiency of the laser beam delivery system.

With respect to claim 25, Lizotte822’ in view of Unrath, as applied to claim 4,  does not explicitly disclose that the first optical system further comprises a convex lens for converting, together with the homogenizer, the light emitted from the slit into the flat-top beam.
Lizotte534’ teaches that the first optical system 27, 34, 48 further comprises a convex lens 48 for converting, together with the homogenizer 34, the light emitted from the slit 27 into the flat-top beam (Para. 0006, 0051-0053; Figures 1-14).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath with Lizotte534’, by modifying to the first optical system of Lizotte822’ in view of Unrath, with the first optical system of Lizotte, to improve the efficiency of the laser beam delivery system.

With respect to claim 26, Lizotte822’ in view of Unrath, as applied to claim 4,  does not explicitly disclose that the collimator lens is to directly receive light emitted from the homogenizer.
Lizotte534’ teaches that the convex collimator lens 48 is to directly receive light emitted from the homogenizer 34 (Para. 0054-0056; Figures 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath with Lizotte534’, by modifying to the first optical system of Lizotte822’ in view of Unrath, with the first optical system of Lizotte, to improve the efficiency of the laser beam delivery system.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lizotte et al (US 7,602,822 B2 as newly recited, hereinafter Lizotte822’) in view of Lizotte et al (US 2002/0196534 A1 as newly recited, hereinafter Lizotte534’) in further view of Unrath (US 2010/0301024 as newly recited) as applied to claim 4 above, and further in view of Arai et al (US 6,531,677 B2 as newly recited).
With respect claim 18, Lizotte822’ in view of Unrath in further view of Lizotte534’, as applied to claim 4, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Arai et al teaches of adding a second branch of the optical system (Figure 1) such that the first optical system 30i,, 3i, 4i, the scanner 5i, 5k, and the F-theta lens Ai define a first set 30i, 3i, 4i, 5i, 5k, Ai the laser beam irradiation apparatus (Figure 1) including a plurality of first sets 30i, 3i, 4i, 5i, 5k, Ai, wherein a beam split optical system 6 is arranged between the controller (i.e. laser 1) and the plurality of first sets 30i, 30k, 3i, 3k, 4i, 4k, 5i, 5k, Ai, and wherein an output beam of the beam split optical system 6 is incident on a corresponding one of the plurality of first sets 30i, 30k, 3i, 3k, 4i, 4k, 5i, 5k, Ai (Col. 7, lines 20-58; Figures 1-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’ with Arai et al, by adding to the laser system with a modulation and optical system as taught by Lizotte822’ in view of Unrath in further view of Lizotte534’, the incorporation of a beam split optical system and a plurality of first sets as taught by Arai et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect to claim 19, Lizotte822’ in view of Unrath in further view of Lizotte534’, as applied to claim 18, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.  
Arai et al teaches that the beam split optical system 5 and 10-12 includes one or more semitransparent mirrors 12 (Col. 13, lines 27-40; Figures 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lizotte822’ in view of Unrath in further view of Lizotte534’ with Arai et al, by adding to the laser system with a modulation and optical system as taught by Lizotte822’ in view of Unrath in further view of Lizotte534’, the incorporation of a beam split optical system and a plurality of first sets as taught by Arai et al, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

Claims 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (US 2002/0018112 A1 as newly recited) in view of Ohta et al (US 4,270,149 A) in further view of Unrath (US 2010/0301024 A1).
With respect to claim 5, Nishiguchi et al discloses of a laser beam irradiation apparatus 22 (Para. 0046 and 0057; Figures 3-12), comprising: a laser light source 111 for generating a first Gaussian beam (Para. 0073; Figures 1-12); a controller (i.e. modulator as part of beam emitting means that include the laser light source 112; Para. 0024) for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a first Gaussian beam (Para. 0024, 0059-0060 and 0073; Figures 3-12); a first optical system 115, 116, for adjusting a shape of light of the first 
However, Nishiguchi et al is silent regarding a controller for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam; and a zoom beam expander for directly receiving light emitted from the slit and adjusting a size of a cross section of light emitted into the slit; a scanner for directly receiving light emitted from the zoom beam expander and adjusting a directed of the light emitted from the zoom beam expander. 
Ohta et al teaches of a zoom beam expander 16 for directly receiving light emitted from the slit 13 and adjusting a size of a cross section of light emitted into the slit 13 (Col. 4, lines 3-30; Figures 1-2); a scanner 33 for directly receiving light emitted from the zoom beam expander 16 and adjusting a directed of the light emitted from the zoom beam expander 16 (Col. 4, lines 31-60; Figures 1-2). 
Unrath teaches of a controller 506 for receiving the first Gaussian beam, controlling energy of light of the first Gaussian beam, and emitting a second Gaussian beam (Para. 0090; Figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath, by modifying the controller and the zoom beam expander of Nishiguchi et al, to incorporate the zoom beam expander as taught by Ohta et al, and to further incorporate the controller as taught by Unrath, thereby providing a laser apparatus capable of increasing the utilization factor of the light and greatly improving the uniformity of the light intensity without losing its edge sharpness. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al (US 2002/0018112 A1 as newly recited) in view of Ohta et al (US 4,270,149 A as newly recited) in further view of Unrath (US 2010/0301024 A1 as newly recited) as applied to claim 5 above, and further in view of Sung (US 7,672,344 B2 as newly recited).
With respect claim 20, Nishiguchi et al in view of Ohta et al in further view Unrath, as applied by claim 5, does not explicitly disclose that the first optical system, the scanner, and the F-theta lens define a first set, the laser beam irradiation apparatus including a plurality of first sets, wherein a beam split optical system is arranged between the controller and the plurality of first sets, and wherein an output beam of the beam split optical system is incident on a corresponding one of the plurality of first sets. 
However, Sung teaches that the first optical system 150, 160, the scanner 101, 231, and the F-theta lens 140 define a first set 101, 150, 160, 231, the laser beam irradiation apparatus Figure 7 including a plurality of first sets 101, 150, 160, 231, wherein a beam split optical system 271 is arranged between the controller (i.e. laser 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Nishiguchi et al in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by Sung, thereby improving the quality of a laser processing operation with respect to the substrate having a plurality of different material layers. 

With respect to claim 21, Nishiguchi et al in view of Ohta et al in further view Unrath, as applied by claim 20, does not explicitly disclose that the beam split optical system includes one or more semitransparent mirrors.
Sung teaches that the beam split optical system 150, 160 includes one or more semitransparent mirrors (i.e. examiner equates to a mirror that the beam split optical system reflects 50% and transmits the remaining 50% of the incident laser beams; Col. 7, lines 1-21; Figure 7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishiguchi et al in view of Ohta et al in further view of Unrath with Sung, by adding to the laser system with a modulation and optical system as taught by Nishiguchi et al in view Ohta et al in view of Unrath, the incorporation of a beam split optical system and a plurality of first sets as taught by 

Response to Amendment
With respect to the 35 USC 112 rejection: Applicant’s amendment filed on June 08, 2021, overcomes the previous 35 USC 112 rejections of independent claims 1, 4 and 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 17-21, 23 and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/
Examiner, Art Unit 3761
November 18, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761